DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 2, 6, 8, 11, 17 are cancelled.
Claim 18 is newly added. 
Claims 1, 7, 9 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is dependent on independent claim 9 and comprises limitation wherein the switching devices are positioned between the gate driver circuits and the display region however claim 9 comprises limitation wherein the switching devices are positioned between the gate driver circuits and the control circuit board which renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of Min et al (US Pub 2010/0309236).


With respect to claim 1, Ueno discloses a display device (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a controller configured to drive the display panel wherein the display panel comprises (see fig. 1; control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10); the first gate drive circuit and the second gate drive circuit being coupled to the controller and configured to provide a row drive signal for the display region (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the first gate driver circuit,(see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit, (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal);
Ueno doesn’t expressly disclose the display device comprises a control circuit board connected to the display; wherein the switching devices are positioned between the gate drive circuits and the control circuit board;
In the same field of endeavor, Min discloses a display device comprising a control printed circuit board connected to the display panel and houses the display controllers such as timing controller, voltage generators (see fig. 1; control printed circuit board 10; fig. 2; discloses circuit board mounted on the back of the display panel; see par 0030); Min further discloses placement of the circuit may be changed within the device while still maintaining its functions and connections (par 0030; discloses the drive voltage generator 20 provided on a system 22, a control printed circuit board 10, or source printed circuit boards 8a and 8b, on which at least one of the drive unit or the controller is formed; fig. 1; discloses one embodiment where circuit 18 and 20 is positioned on the circuit board 10; fig. 3; discloses a different embodiment where the circuit 18 and 20 is positioned on the source printed circuit board 8b and connection are provided between the source printed circuit board 8a and 8b; fig. 4 discloses a different embodiment where the circuit 18 is positioned system 22 and circuit 20 is positioned on the source printed circuit board 8b);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the display controllers on a control printed circuit board and connect the board to the display panel as disclosed by Min in order to reduce the size of the panel by housing the display controllers on a circuit board that can be mounted on the back of the display panel. Further it would have been 


With respect to claim 3, Ueno as modified by Min further discloses wherein the switching devices comprise thin film transistors (TFTs), gates of the TFTs are connected to an enable signal and the TFTs are controlled through the enable signal to be turned off and turned on (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

Ueno as modified by Min further discloses wherein the display panel comprises first signal lines and the enable signal is connected to the gates of all the TFTs in the same switching devices through the first signal lines (Ueno; see par 0072; discloses the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on).

With respect to claim 5, Ueno as modified by Min further discloses wherein the control circuit board comprises a timing controller and a drive circuit board, the timing controller is connected to the drive circuit board, and the drive circuit board is connected to the gate drive circuits (Ueno; see fig. 1; discloses control section 70 connected to leveler 72 that supplies signals to the display panel 10 under the control of control section 70).

With respect to claim 9, Ueno discloses an inspection method for a display device, (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a controller configured to drive the display panel wherein the display panel comprises (see fig. 1; control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10); the first gate drive circuit and the second gate drive circuit being coupled to the controller and configured to provide a row (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the first gate driver circuit,(see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit, (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal); wherein the inspection method comprises: controlling the first switching device to be turned on and controlling the second switching device to be turned off (see par 0088; discloses SW (Main) is initially set to the Hi level, while SW (Sub) is initially set to the Lo level. This turns on the first switching section 50 and turns off the second switching section 60): detecting an output signal of the first gate drive circuit (see par 0089; discloses Upon reception of the 481st gate signal G481 (Main), the gate output judging section 71 of the control section 70 judges whether or not the gate signal is outputted at normal (predetermined) timing); controlling the first switching device to be turned off and controlling the second switching device to be turned on (see par 0093; discloses the control section 70 (i) switches the gate driver switching signal SW (Main) from the Hi level to the Lo level and (ii) switches the error flag (Main) from the Lo level to the Hi level. This turns off the first switching section 50, and therefore the first gate driver 30 is changed into the non-active state from the active state; par 0094; discloses Next, the control section 70 (i) starts outputting GCK (Sub) and GCKB (Sub), and (ii) switches the gate driver switching signal SW (Sub) from the Lo level to the Hi level in synchronization with start timing of the next frame. This causes the second switching section 60 to be turned on so that the second gate driver 40 is changed into the active state from the non-active state); detecting an output signal of the second gate drive circuit: and outputting an inspection result (see par 0095; discloses The gate output judging section 71 of the control section 70 monitors the gate signal G481 (Sub), per horizontal scanning time period, by use of the detection pulse as a trigger, so as to judge (i) whether or not the gate signal G481 (Sub) is outputted at timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted and (ii) whether or not the gate signal G481 (Sub) is outputted at timing other than the timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted);
Ueno doesn’t expressly disclose the display device comprises a control circuit board connected to the display; wherein the switching devices are positioned between the gate drive circuits and the control circuit board;
In the same field of endeavor, Min discloses a display device comprising a control printed circuit board connected to the display panel and houses the display controllers such as timing controller, voltage generators (see fig. 1; control printed circuit board 10; fig. 2; discloses circuit board mounted on the back of the display panel; see par 0030); Min further discloses placement of the circuit may be changed within the device while still maintaining its functions and connections (par 0030; discloses the drive voltage generator 20 provided on a system 22, a control printed circuit board 10, or source printed circuit boards 8a and 8b, on which at least one of the drive unit or the controller is formed; fig. 1; discloses one embodiment where circuit 18 and 20 is positioned on the circuit board 10; fig. 3; discloses a different embodiment where the circuit 18 and 20 is positioned on the source printed circuit board 8b and connection are provided between the source printed circuit board 8a and 8b; fig. 4 discloses a different embodiment where the circuit 18 is positioned system 22 and circuit 20 is positioned on the source printed circuit board 8b);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the display controllers on a control printed circuit board and connect the board to the display panel as disclosed by Min in order to reduce the size of the panel by housing the display controllers on a circuit board that can be mounted on the back of the display panel. Further it would have been obvious to one having ordinary skill in the art to physically position the switching elements between the gate drive circuits and the control circuit board while still maintaining the same electrical connections and performing the same functions of electrically connecting the gate drivers to the gate lines as min discloses electrical circuit being moved in different location in different embodiments while maintaining its electrical connections and functions.
 
With respect to claim 10, Ueno as modified by Min further discloses wherein the first switching device and the second switching device are controlled through an enable signal to be turned off and turned on (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).


With respect to claim 12, Ueno as modified by Min further discloses wherein the switching devices comprise thin film transistors (TFTs) and gates of the TFTs are connected to the enable signal (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other).

With respect to claim 13, Ueno as modified by Min further discloses wherein the TFTs are controlled through the enable signal to be turned off and turned on (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

With respect to claim 14, Ueno as modified by Min further discloses wherein the display panel comprises first signal lines, and the enable signal is connected to the gates of all the TFTs in the same switching devices through the first signal lines (Ueno; see par 0072; discloses the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on).

With respect to claim 15, Ueno as modified by Min further discloses wherein the control circuit board comprises a timing controller and a drive circuit board, the timing controller is connected to the drive circuit board, and the drive circuit board is connected to the gate drive circuits (Ueno; see fig. 1; discloses control section 70 connected to leveler 72 that supplies signals to the display panel 10 under the control of control section 70).

With respect to claim 16, Ueno as modified by Min further discloses wherein the switching devices are positioned between the gate drive circuits and the display region (Ueno; see fig. 1; discloses switching sections 50 is positioned between the gate driver 30 and the display panel 10 and discloses switching sections 60 is positioned between the gate driver 40 and the display panel 10).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of Min et al (US Pub 2010/0309236) and Iwabuchi (US Pub 2005/0285830).

With respect to claim 7, Ueno discloses a display device (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a controller configured to drive the display panel wherein the display panel comprises (see fig. 1; control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10), first gate drive circuit and a second gate drive circuit coupled to the controller and configured to provide a row drive signal for the display region (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the first gate driver circuit, (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal); wherein the switching device comprises thin film transistor (TFTs), gate of the TFTs are connected to an enable signal, and the TFTs are controlled through the enable signal to be turned off and turned on (fig. 1; switching device 50 and 60 comprises plurality of switches formed on transistors; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other);
Ueno doesn’t expressly disclose the display device comprises a control circuit board connected to the display;
In the same field of endeavor, Min discloses a display device comprising a control printed circuit board connected to the display panel and houses the display controllers such as timing controller, voltage generators (see fig. 1; control printed circuit board 10; fig. 2; discloses circuit board mounted on the back of the display panel; see par 0030);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the display controllers on a control printed circuit board and connect the board to the display panel as disclosed by Min in order to reduce the size of the panel by housing the display controllers on a circuit board that can be mounted on the back of the display panel;
Ueno as modified by Min don’t expressly disclose the switching devices are integrated in the gate drive circuits;
Iwabuchi discloses a display device comprises first gate driver and second gate driver electrically connected to the gate lines (see fig. 1A; first scan line driver circuit 13, second scan line driver circuit 14); Iwabuchi further disclose a first selection circuit 16 for inputting the selection signals generated by the first scan line driver circuit to the scan lines and a second selection circuit 16 for inputting the selection signals generated by the second scan line driver circuit to the scan lines (par 0042; discloses a second selection circuit 18 for controlling an input of the generated selection signals to the scan lines G1 to Gy. a second selection circuit 18 for controlling an input of the generated selection signals to the scan lines G1 to Gy); Iwabuchi discloses the first selection circuit 16 is integrated in the first scan line driver circuit 13 and the second selection circuit 18 is integrated into the second scan line driver circuit 14 (se fig. 1A; first selection circuit 16, Second selection circuit 18; par 0042; discloses  the first scan line driver circuit 13 includes a first selection signal generating circuit 15 for generating signals (selection signals) for sequentially selecting the scan lines G1 to Gy, and a first selection circuit 16 for controlling an input of the generated selection signals to the scan lines G1 to Gy. Similarly, the second scan line driver circuit 14 includes a second selection signal generating circuit 17 for generating signals (selection signals) for sequentially selecting the scan lines G1 to Gy, and a second selection circuit 18 for controlling an input of the generated selection signals to the scan lines G1 to Gy);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno as modified by Min to integrate the first .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of Min et al (US Pub 2010/0309236), Chen et al (US Pub 2018/0343750) and Huang (US Pub 216/0148588).

With respect to claim 18, Ueno as modified by Min don’t expressly disclose wherein the display device is of a gate on array (GOA) architecture, and there are only wires on array (WOAs) between the gate drive circuits and the control circuit board, and widths of the WOAs are adjusted to accommodate the switching devices arranged between the gate drive circuits and the control circuit board;
In the same field of endeavor, Chen a display device with reduced bezel width wherein the display device is configured with GOA configuration and WOA lines (see par 0055; discloses The front-side drive circuit 8 and the back-side drive circuit 4 collectively form the WOA lines and a GOA circuit of the flexible array substrate, wherein the GOA circuit comprises a plurality of GOA units respectively corresponding to the scan lines. Each of the WOA lines is corresponding to and electrically connected to one of the data lines or one of the GOA units. Each of the WOA lines receives a signal from an external source and subsequently transmits the signal to the GOA units to generate a scan signal that is subsequently transmitted to the scan lines or receives a data signal that is transmitted to the data lines, so as to achieve image displaying. Adoption of the GOA technique make it possible to omit connection with external driver chips so as to further reduce a width of a bezel of a display device);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno as modified by Min to adopt a GOA and WOA configuration for the display device as disclosed by Chen in order to achieve a display device with reduced bezel;
Ueno as modified by Min and Chen don’t expressly disclose widths of the WOAs are adjusted to accommodate the switching devices arranged between the gate drive circuits and the control circuit board;
In the same field of endeavor, Huang discloses a display device based on WA configuration (see par 0008; discloses  a liquid crystal display apparatus having a wire-on-array structure that is able to provide a narrower non-display area while comparing with the conventional technologies so that the bezel width of the liquid crystal apparatus can be reduced even more.); Huang discloses adjusting the width of the WOAs in order to accommodate circuits and further reduce the bezel width of the display device (see par 0018; discloses  a plurality of driving IC units being arranged at intervals at at least one side of the peripheral circuit area; and a plurality of first conductive-wire sets and second conductive-wire sets being connected alternately between every two of the driving IC units, a ratio of the width of the A-type conductive wire of the first conductive-wire set to the width of the A-type conductive wire of the second conductive-wire set is 3/2; a ratio of the width of the B-type conductive wire of the first conductive-wire set to the width of the B-type conductive wire of the second conductive-wire set is 1; a ratio of the width of the C-type conductive wire of the first conductive-wire set to the width of the C-type conductive wire of the second conductive-wire set is 2/3);
Therefore it would have been obvious to one having ordinary skill in the art modify the invention disclosed by Ueno as modified by Min and Chen to adjust the width ratio of the connecting the plurality of driver circuit as disclosed by Huang in order to further reduce the bezel of the display device.

Response to Arguments
Applicant's arguments filed with respect to claim 1, 7, 9 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, 7, and 9 applicant’s representative argued that Ueno fails to disclose the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the first gate driver circuit, and the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit; 
However examiner respectfully disagrees and maintains that Ueno discloses the above claimed limitation; Ueno discloses a display device comprising a first gate driver electrically connected to the gate lines via a first switching section where the first switching section is controlled by the control section  (fig. 1; first gate driver 30; first switching section 50; control section 70); Similarly Ueno discloses a second gate fig. 1; second gate driver 30; second witching section 50; control section 70). Ueno discloses the first switching section 50 are turned on by the control section which electrically connects the first gate driver 30 and the plurality of gate lines 12 to each other (see par 0072); Hence signal supplied by the gate driver 30 are transmitted to the gate lines. Further the control section comprises a gate output judging section that receives the output of the switching section and detects from the received signal if the gate driver is functioning normally or not (par 0089; discloses Upon reception of the 481st gate signal G481 (Main), the gate output judging section 71 of the control section 70 judges whether or not the gate signal is outputted at normal (predetermined) timing. Specifically, by monitoring the 481st gate signal G481 (Main), per horizontal scanning time period, by use of the detection pulse as a trigger, the gate output judging section 71 judges (i) whether or not the 481st gate signal G481 (Main) is outputted at timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Main) was outputted, and (ii) whether or not the 481st gate signal G481 (Main) is outputted at timing other than the timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Main) was outputted. In a case where the gate output judging section 71 judges that the 481st gate signal G481 (Main) is not outputted at the normal timing, the control section 70 judges that the first gate driver 30 has a failure). Hence Ueno discloses the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether par 0095; discloses The gate output judging section 71 of the control section 70 monitors the gate signal G481 (Sub), per horizontal scanning time period, by use of the detection pulse as a trigger, so as to judge (i) whether or not the gate signal G481 (Sub) is outputted at timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted and (ii) whether or not the gate signal G481 (Sub) is outputted at timing other than the timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted. In FIG. 5, it is judged that the second driver 40 is normal because the 481st gate signal G481 (Sub) is outputted at the normal timing (see a part circled with a dotted line shown in FIG. 5)); Therefore Ueno discloses the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit;
Further With respect to claim 1 and 9 applicant’s representative argued that Min fails to disclose the switching devices are positioned between the gate drive circuits and the control circuit board; however examiner respectfully disagrees and maintains that Ueno in view of Min discloses the claimed invention.
Ueno discloses first switching section that comprises plurality of transistors that electrically connects the first gate driver to the plurality of gate lines. Similarly Ueno discloses second switching section that comprises plurality of transistors that electrically connects the second gate driver to the plurality of gate lines. The first switching section 
Min discloses a display device comprising plurality of circuit that control the display panel. Further Min discloses the plurality of circuit may be positioned differently and while still maintaining electrical connections and performing its function. Min discloses in one embodiment, the circuits 18 and 20 are disposed in the control board 10 while connecting to source printed circuit board 8a and 8b via wire 12 a and 12b (see fig. 1; circuits 18, 20, source PCD board 8A, 8b; wires 12a, 12b). In a different embodiment, Min discloses in a different embodiment, the circuits 18 and 20 are positioned it the source printed circuit board 8b while connection between the source PCB boards 8a and 8b is provided via wire 31 (see fig. 3; circuits 18, 20, wire 31); further in a different embodiment, Min discloses the circuit 18 is positioned in system 22 and circuit 20 is positioned in source PCB board 8b (see fig. 4; circuits 18, 20); Hence Min discloses the positioning of the circuits may be changed while maintaining the electrical connections and still performing its functions. The claim language require the switching devices are positioned between the gate drive circuits and the control circuit board. Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to position the switching devices between the gate drive circuits and the control circuit board or at another location while still maintaining similar connections and still performing the similar function of electrically connecting the gate drivers with the plurality of gate lines. Therefore the rejection is maintained. 

However examiner respectfully disagrees, Ueno discloses the first switching section 50 is connected between the first gate driver 30 and the plurality of gate lines and positioned adjacent to the first gate driver and electrically connects the first gate driver 30 to the plurality of gate lines in response to the control signal received from the control section 70. Similarly, the second switching section 60 is connected between the first gate driver 30 and the plurality of gate lines and positioned adjacent to the first gate driver and electrically connects the second gate driver 40 to the plurality of gate lines in response to the control signal received from the control section 70 (see fig 1; par 0074).
Iwabuchi discloses a display device comprising a first gate driver 13 connected to the plurality of gate lines and a second gate driver 14 connected to the plurality of gate lines. Iwabuchi further discloses a first selection means 16 that electrically connects the gate driver 13 to the plurality of gate lines and a second selection means 18 that electrically connects the second gate driver to plurality of gate lines (see fig. 1A); Iwabuchi discloses the first selection circuit is integrated with the first gate driver 13 where the second selection circuit is integrated with the second gate driver 14 (see fig. 1A; first gate driver 13 comprises the first selection circuit 16 and second gate driver comprises the second selection circuit 18). Iwabuchi discloses the purpose of the first gate driver 13 and second gate driver 14 is to sequentially output scan signals to the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624        
                                                                                                                                                                                                /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624